DETAILED ACTION 
The present application, filed on 06/06/2019 is being examined under the AIA  first inventor to file provisions. 
The following is a final Second Office Action on the Merits in response to applicant’s filing from 03/29/2021. 
Claims 1-12 are pending and have been considered below. 

Priority
The application claims priority to foreign applications JP2018-1110491, filed on 06/08/2018, and JP2018-197654, filed on 10/19/2018. The priority is acknowledged.   

Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In the present instance, claim 1 recites the limitation “wherein at least a portion of the leading end side of the tether from the root end portion side to a leading end side of the tether is connected to the tether connection portion of the bag body through the outside of the airbag”, and the claim also recites (immediately after) “wherein at least the leading end side of the tether is connected to the tether connection portion of the bag body through the outside of the airbag”. The claim(s) are considered indefinite because there is a question or doubt as to whether the second of the limitations introduced is (a) a broader, non-further-limiting, recitation of the claim limitation recited immediately prior, and therefore not required, or (b) a required feature of the claims. Furthermore, it is unclear what is meant by the limitation “through the outside of the airbag body” in claim 1, because the figures that show the tether going conventionally “through” the outside (donut hole portion) of the airbag body, do not teach the airbag body having a substantially U-shape. Therefore, changing the terminology to something like “the tether is connected via an outside area of the airbag body” might provide more clarity, while still reading on all of the originally disclosed figures.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2002/0158456) in view of Ohachi (US 2017/0361800).
Regarding claim 1, Fischer teaches {Figures 1-4} an occupant protection device {10} comprising: an airbag {12} which is folded and stored on a front side of a seated occupant in a vehicle, 5is capable of receiving the occupant at a time of inflow of inflation gas and is deployed and inflated rearward from a storage position {13}, wherein the airbag is deployed and inflated with an amount of protrusion from the storage position to a rear side in an inflation completed state of the airbag in at least two modes of a large protrusion amount mode {Figure 2} and a small protrusion amount mode {Figure 1}, 10the airbag includes a bag body {14} which has an inlet port {16 + 18} for introducing the inflation gas and in which a peripheral edge of the inlet port is fixedly disposed on the storage position side, and a tether {34 or 36 or 38 or 40} which has a leading end {48} connected to the bag body and a root portion {46} side connected to the storage position side, the tether is connected to a length adjustment unit {18 or 54} provided on the storage position side 15so that a distance from the storage position to which the root portion side is connected to a tether connection portion {48} of the bag body at a time of completion of inflation to which the leading end is connected can be adjusted to two short and long modes of a first distance {Figure 1} and a second distance {Figure 2} longer than the first distance so as to correspond to the large protrusion amount mode and the small protrusion amount mode, 20the bag body has a tubular inflation portion {42 + 44} curved in a substantially U shape {Figures 1 + 3} 
However, Fischer does not explicitly disclose at least a portion of the tether from the root portion side to a leading end side of the tether is connected to the tether connection portion of the bag body through the outside of the airbag, wherein at least the leading end side of the tether is connected to the tether connection portion of the bag body through the outside of the airbag.
Ohachi discloses {Figure 11} at least a portion of the tether {72} from the root portion side {root portion location taught from Figure 9} to a leading end side of the tether is connected to a tether connection portion of the bag body through the outside of the airbag, wherein at least the leading end side of the tether is connected to the tether connection portion of the bag body {20} through the outside of the airbag {70}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the occupant protection device disclosed by Fischer to include external tethers as taught by Ohachi, “enabling the inflated and deployed inflation section to be more easily bent in plural locations along the circumferential direction… [making] it easier to regulate the inflated and deployed shape of the inflation section to a desired polygonal tube shape” [0090].

Regarding claim 3, Fischer, as modified, discloses {Figures 3-4} the portion {50} of the tether {34 or 36 or 38 or 40} from the leading end {48} side to the root portion {46} side is passed 5through the bag body {14} and connected to the length adjustment unit {18 or 54}.
Regarding claim 4, Fischer discloses {Figures 3-4} the bag body {14} at the time of completion of inflation has an upper portion {42} and a lower portion {44}, which are branched up and down from the inlet port {16 + 18} side, as a configuration in which 10the tubular inflation portions {42 + 44} branched from the inlet port side is branched up and down from the inlet port side, and has a rear portion {portion 48 of the tether still connected between bag portions 42 and 44 in Figures 3-4}, which serves as a merging portion on the leading end {48} side and a connection portion {48} between rear ends of the upper portion {42} and the lower portion {44}, and the bag body is configured to be inflated so as to extend rearward from a portion of an instrument panel {13} in front of a passenger seat, which serves as the storage position, between the 15instrument panel and a windshield.
Regarding claim 5, Fischer discloses that in the bag body {14} at the time of completion of inflation, the rear portion {portion 48 of the tether still connected between bag portions 42 and 44 in Figures 3-4} for receiving the occupant has a shape in which both edge sides in a right {connected to right tether 40} and left {connected to left tether 38} direction further protrude from20extenfr a central portion {42 + 44} in the right and left direction.  Fischer teaches that the number 
Fischer does not teach explicitly disclose the left and right bag portions protruding further rearward from the central portion in the left and right direction.
However, in view of paragraphs [0030-0033], it would have been obvious for the left and right directions to protrude further rearward from the central portion in order to further restrict the movement of the occupant while better utilizing the open space on the sides of the occupant and seat.
Regarding claim 6, Fischer discloses all of the aspects of claim 4. However, Fischer does not teach connecting pieces for restricting a separation distance between an inner wall and an outer wall of the tubular inflation portions are respectively disposed inside the upper portion, 25the lower portion, and the rear portion.  
Ohachi teaches {Figure 10} connecting pieces {62} for restricting a separation distance between an inner wall {56} and an outer wall {54} of the tubular inflation portions are respectively disposed inside the upper portion, 25the lower portion, and the rear portion {right portion in Figure 10}.
Therefore, it would have been obvious before the effective filing date to have modified the occupant protection device as described by Fischer to include the connecting portions as taught by Ohachi to further the control the tubular portions’ shape, in order to better conform around an occupant’s physique during deployment of the airbag.  

However, it would have been obvious before the effective filing date to have modified the occupant protection device as described by Fischer to include varying lengths for each of the connecting portions taught by Ohachi in order to further the control the tubular portions’ shape, so as to better conform around an occupant’s physique during deployment of the airbag.
Regarding claim 11, Fischer discloses {Figure 2} the tubular inflation portion {42 + 44} is one tubular inflation portion {14} arranged to be curved from 20the storage position {12} side to a portion of the tether connection portion {48} at a leading end {between connection points 48}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Ohachi, further in view of Kriska (US 5,494,314).
	Regarding claim 10, Fischer in view of Ohachi teaches all of the aspects of claim 1. Fischer further discloses {Figure 4} an upper outlet port {received by bag 42} and a lower outlet port {received by bag 44} capable of causing the inflation gas introduced from the inlet port {16} to flow to the upper portion {42} and the lower portion {44} is disposed above the inlet port {16 + 18}, and 15an opening area of the lower outlet port is set to be larger than an opening area of the upper outlet port {Figure 4}. 
	However, Fischer does not explicitly disclose a rectifying fabric connected to the inlet port with a smaller and larger diameter outlet port.
	Kriska teaches {Figure 7} a rectifying fabric having outlet ports of varying diameters, wherein 15an opening area of the lower outlet port {28a} is set to be larger than an opening area of the upper outlet port {28a}, col. 5, lines 15-36.. 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Ohachi, further in view of Tanaka (US Publication No. 2006/0261589).
Regarding claim 12, Fischer teaches all of the aspects of the invention according to claim 1. Fischer further teaches {Figures 1-4} the occupant protection device {10} includes: a seat belt device; an occupant detection unit {62 + 64 + 66 + 68 + 70} capable of detecting whether the occupant seated on the seat is a large occupant or a small occupant [0029-0033]; and a control device {72} capable of controlling an operation of an inflator {14} for supplying the 30inflation gas to the airbag {14} at a time of vehicle collision, capable of controlling adjustment at a time of operation of the length adjustment unit {54}, wherein when controlling the inflator {16} to operate,31 the control device adjusts the length adjustment unit to the large protrusion amount mode {Figure 2} when the occupant detection unit determines that the occupant seated on the seat is a large occupant, or the control device adjusts the length adjustment unit to the small protrusion amount mode {Figure 1} when the occupant detection unit determines that the occupant seated on the seat is a small occupant [0029-0033]. 
However, Fischer does not teach a pre-tensioner mechanism and a force limiter 25mechanism for restraining the occupant seated on a seat capable of adjusting a tensile force of a belt restraining the occupant in at least two high and low steps at a time of operation; or 
Tanaka teaches a seat belt device {1} provided with a pre-tensioner mechanism {4 + 5} and a force limiter 25mechanism {“EA Mechanism”} for restraining the occupant seated on a seat capable of adjusting a tensile force of a belt {3} restraining the occupant in at least two high and low steps at a time of operation [0056-0057]; and adjustment of the tensile force of the seat belt device [0056-0057], capable of detecting whether speed of the vehicle is a high speed or a medium to low speed [0059]; and the control device {68} adjusts the tensile force of the belt to a high tensile force {Figure 8} when detecting that the speed of the vehicle is a high speed, and the control device adjusts the tensile 5force of the belt to a low tensile force {Figure 7} when detecting that the speed of the vehicle is a medium to low speed [0056-0059].
Therefore, it would have been obvious to one ordinary skill in the art prior to the effective filing date to have modified the occupant protection device as taught by Fischer to include the speed-dependent seat belt controller as taught by Tanaka, in order to further optimize control of the occupant’s position based off well known inputs for activation of safety devices in a crash event. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection. Applicant’s arguments with respect to Ohachi have been fully considered but are not persuasive. The applicant argues that Ohachi {Figure 10} does not teach or even suggest the tether as presently recited in claim 1. A new grounds of rejection is made for in view of Ohachi {Figure 11}, which teaches external connecting tethers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniel M. Keck/Patent Examiner, Art Unit 3616


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616